UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED June 30, 2017 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER 333-206853 EOS INC. (Exact name of registrant as specified in its charter) Nevada 30-0873246 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Room 519, 5F., No. 372, Linsen N. Road, Zhongshan District, Taipei City 104, Taiwan (R.O.C.) (Address of principal executive offices, Zip Code) 011-886-2-25683278 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if smaller reporting company) Emerging growth company ¨ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨ Nox The number of shares of registrant’s common stock outstanding, as of August 11, 2017, is 64,122,997. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II - OTHER INFORMATION Item 1. Legal Proceedings 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 17 SIGNATURES 18 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements Financial Statements: Consolidated Balance Sheets 4 Consolidated Statements of Operations and Other Comprehensive Income 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7- 13 3 Table of Contents EOS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, December 31, 2017 2016 (Unaudited) Assets Current Assets Cash and cash equivalents $ 15,096 $ 42,086 Account receivable 61,597 - Accounts receivable - related parties 57,115 - Inventory - 1,919 Advance to suppliers 35,298 - Prepaid expenses 2,888 6,311 Total current assets 171,994 50,316 Property and Equipment, net 8,097 3,180 Security deposit 7,651 2,544 Total Assets $ 187,742 $ 56,040 Liabilities and Stockholders' Equity Current Liabilities Accounts payable 18,252 2,778 Accrued expenses 9,178 24,089 Due to shareholders 330,665 263,879 Advance from customers - 34,797 Total current liabilities 358,095 325,543 Total liabilities 358,095 325,543 Stockholders' Equity Common stock, $0.001 par value; 75,000,000 shares authorized, 64,122,997 shares issued and outstanding 64,123 64,123 Additional paid-in capital 90,000 90,000 Accumulated deficit (318,823 ) (424,166 ) Accumulated other comprehensive income (loss) (5,653 ) 540 Total stockholders' equity(deficit) (170,353 ) (269,503 ) Total Liabilities and Stockholders' Equity $ 187,742 $ 56,040 The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents EOS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (LOSS) (UNAUDITED) FOR THE SIX MONTHSENDED JUNE 30, FOR THE THREE MONTHSENDED JUNE 30, 2017 2016 2017 2016 Net Sales: Net sales $ 15,768 $ - $ 3,567 $ - Net sales to related parties 268,138 165,595 255,666 41,386 Total 283,906 165,595 259,233 41,386 Cost of sales 65,897 67,637 60,387 6,972 Gross profit 218,009 97,958 198,846 34,414 Selling, general and administrative expenses 171,819 249,143 110,353 66,953 Income (loss) from operations 46,190 (151,185 ) 88,493 (32,539 ) Other income (expenses) Interest income 14 47 14 47 Other income - related party 58,122 - 58,122 - Gain (loss) on foreign currency exchange 1,017 (2,329 ) (1,154 ) (867 ) Total other income 59,153 (2,282 ) 56,982 (820 ) Income (loss) before provision for income taxes 105,343 (153,467 ) 145,475 (33,359 ) Provision for income taxes - Net Income (loss) $ 105,343 $ (153,467 ) $ 145,475 $ (33,359 ) Weighted average number of common shares: Basic and diluted 64,122,997 61,155,964 64,122,997 64,122,997 Net income (loss) per share: Basic and diluted $ 0.00 $ (0.00 ) $ 0.00 $ (0.00 ) Other Comprehensive Income (loss): Net income (loss) $ 105,343 $ (153,467 ) $ 145,475 $ (33,359 ) Foreign currency translation adjustment, net of tax (6,193 ) (71 ) (625 ) (605 ) Comprehensive (Loss) Income $ 99,150 $ (153,538 ) $ 144,850 $ (33,964 ) The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents EOS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months ended June 30, 2017 2016 Cash Flows from Operating Activities Net income (loss) $ 105,343 $ (153,467 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities Depreciation 397 108 Foreign currency exchange (gain) loss (1,017 ) 2,329 Changes in assets and liabilities: Decrease (Increase) in accounts receivable (117,689 ) 1,796 Decrease (Increase) in inventory 2,046 41,315 Decrease (Increase) in advance to suppliers (35,298 ) (7,219 ) Decrease (Increase) in prepaid expense and other assets 3,843 (688 ) Decrease (Increase) in security deposits (4,937 ) (2,558 ) Increase (decrease) in accounts payable 1,772 (33,881 ) Increase (decrease) in accrued expenses (2,097 ) 18,430 Increase (decrease) in advance from customers (37,111 ) - Increase (decrease) in due to shareholders 93,532 112,857 Net cash provided by (used in) operating activities 8,784 (20,978 ) Cash flows from investing activities Purchase of equipment (5,106 ) (3,608 ) Acquisition of subsidiary equity interest (30,562 ) - Net cash used in investing activities (35,668 ) (3,608 ) Cash Flows from Financing Activities Proceeds from issuance of common stock - 100,000 Net cash provided by financing activities - 100,000 Effect of exchange rate changes on cash and cash equivalents (106 ) (1,066 ) Net increase (decrease) in cash and cash equivalents (26,990 ) 74,348 Cash and Cash Equivalents Beginning 42,086 58,424 Ending $ 15,096 $ 132,772 Supplemental Disclosure of Cash Flows Cash paid during the year for: Interest $ - $ - Income taxes $ - $ - The accompanying notes are an integral part of these consolidated financial statements. 6 Table of Contents EOS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDAED FINANCIAL STATEMENTS JUNE 30, 2017 (UNAUDITED) Note 1. NATURE OF OPERATIONS AND SUMMARY OF ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”) for interim financial reporting and in accordance with instructions for Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the unaudited consolidated financial statements contained in this report reflect all adjustments that are normal and recurring in nature and considered necessary for a fair presentation of the financial position and the results of operations for the interim periods presented. The year-end balance sheet data were derived from audited consolidated financial statements, but does not include all disclosures required by GAAP. The results of operations for the interim period are not necessarily indicative of the results expected for the full year. These unaudited consolidated financial statements, footnote disclosures, and other information should be read in conjunction with the consolidated financial statements and the notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2016. Organization EOS Inc. was incorporated on April 3, 2015 in the State of Nevada. The Company’s business plan is to market and distribute skin care products, including masks and serums. On November 18, 2016, the Company has set up a wholly-owned subsidiary in Taiwan to assist the Company to promote the business in Taiwan. Emperor Star International Trade Co., Ltd., (“Emperor Star”), was incorporated on November 16, 2015 under the laws of Taiwan. The Company is in the business of marketing and distribution of various products, including detergents, nutrition supplements, and skin care products. On May 3, 2017, the Company entered into and closed a Share Purchase and Sale Agreement (the “Purchase Agreement”) with Emperor Star and the shareholder of Emperor Star to acquire all issued and outstanding shares of Emperor Star in consideration of $30,562 in cash. As a result of the Purchase, Emperor Star becomes the Company’s wholly owned subsidiary. Upon consummation of the Purchase, the Company has assumed the business of Emperor Star and ceased to be a shell company. Principles of Consolidation The accompanying unaudited consolidated financial statements, including the accounts of EOS Inc. and its wholly owned subsidiaries in Taiwan, have been prepared in conformity with accounting principles generally accepted in the United States of America. Since the Company and Emperor Star are entities under Mr. Yu Cheng Yang’s common control prior to the acquisition of Emperor Star, the transaction is accounted for as a restructuring transaction.The Company has recast prior period financial statements to reflect the conveyance of Emperor Star’s common shares as if the restructuring transaction had occurred as of the earliest date of the financial statements. All material intercompany accounts, transactions, and profits have been eliminated in consolidation. 7 Table of Contents The functional currency of the subsidiaries in Taiwan is the New Taiwan dollars, however the accompanying unaudited consolidated financial statements have been translated and presented in United States Dollars ($).In the accompanying unaudited consolidated financial statements and notes, “$”, “US$” and “U.S. dollars” mean United States dollars, and “NT$” and “NT dollars” mean New Taiwan dollars. Going Concern These unaudited consolidated financial statements were prepared on the basis of accounting principles applicable to going concern, which assumes the realization of assets and discharge of liabilities in the normal course of business. As shown in the accompanying unaudited consolidated financial statements, the Company had accumulated deficit of $318,823 and $424,166 as of June 30, 2017 and December 31, 2016, respectively. The Company faces all the risks common to companies at development stage, including capitalization and uncertainty of funding sources, high initial expenditure levels, uncertain revenue streams, and difficulties in managing growth. The Company's losses raise substantial doubt about its ability to continue as a going concern. The Company's financial statements do not reflect any adjustments that might result from the outcome of this uncertainty. The Company is currently addressing its liquidity issue by continually seeking investment capital through private placements of common stock and debt. The Company believes its current and future plans enable it to continue as a going concern. The Company's ability to achieve these objectives cannot be determined at this time. These financial statements do not give effect to any adjustments which would be necessary should the Company be unable to continue as a going concern and therefore be required to realize its assets and discharge its liabilities in other than the normal course of business and at amounts which may differ from those in the accompanying consolidated financial statements. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America, requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Classification Certain classifications have been made to the prior year financial statements to conform to the current year presentation. The reclassification had no impact on previously reported net loss nor accumulated deficit. Cash and Cash Equivalents Cash and cash equivalents include cash and all highly liquid instruments with original maturities of three months or less. 8 Table of Contents Accounts Receivable Accounts receivable are stated at carrying value less estimates made for doubtful receivables. An allowance for impairment of trade receivables is established if the collection of a receivable becomes doubtful. Such receivable becomes doubtful when there is objective evidence that the Company will not be able to collect all amounts due according to the original terms of the receivables. Significant financial difficulties of the debtor, probability that the debtor will enter into bankruptcy or financial reorganization, and default or delinquency in payments are considered indicators that the receivable is impaired. The amount of the allowance is the difference between the asset’s carrying amount and the present value of estimated future cash flows, discounted at the original effective interest rate. An impairment loss is recognized in the statement of income, as are subsequent recoveries of previous impairments. Inventory Inventory is stated at the lower of cost and net realizable value. Net realizable value (NRV) is defined as estimated selling prices less costs of completion, disposal, and transportation. Inventory consists mainly of finished goods held for resale. Cost is determined on a weighted average cost method. The Company periodically reviews the age and turnover of its inventory to determine whether any inventory has become obsolete or has declined in value, and incurs a charge to operations for known and anticipated inventory obsolescence. Property and Equipment Property and equipment is carried at cost net of accumulated depreciation. Repairs and maintenance are expensed as incurred. Expenditures that improve the functionality of the related asset or extend the useful life are capitalized. When property and equipment is retired or otherwise disposed of, the related gain or loss is included in operating income. Leasehold improvements are depreciated on the straight-line method over the shorter of the remaining lease term or estimated useful life of the asset. Depreciation is calculated on the straight-line method, including property and equipment under capital leases, generally is five years. Depreciation expense is $397 and $108 for the six months ended June 30, 2017 and 2016, respectively. Impairment of Long-Lived Assets The Company has adopted Accounting Standards Codification subtopic 360-10, Property, Plant and Equipment (“ASC 360-10”). ASC 360-10 requires that long-lived assets and certain identifiable intangibles held and used by the Company be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. The Company evaluates its long lived assets for impairment annually or more often if events and circumstances warrant. Events relating to recoverability may include significant unfavorable changes in business conditions, recurring losses, or a forecasted inability to achieve breakeven operating results over an extended period. The Company evaluates the recoverability of long-lived assets based upon forecasted undiscounted cash flows. Should impairment in value be indicated, the carrying value of intangible assets will be adjusted, based on estimates of future discounted cash flows resulting from the use and ultimate disposition of the asset. ASC 360-10 also requires assets to be disposed of be reported at the lower of the carrying amount or the fair value less costs to sell. Management has determined that no impairments of long lived assets currently exist. 9 Table of Contents Revenue Recognition Revenues are recognized when products are shipped to customers, both title and the risks of ownership are transferred, and the collectability of accounts receivable can be reasonably assured. The Company’s standard shipping term is Free on Board (FOB) destination. Usually no sales returns, discounts or other allowances are provided to customers. Shipping and handling charges to customers are included in net sales. Shipping and handling charges incurred by the Company are included in selling, general and administrative expenses. Advertising Costs Advertising costs are expensed at the time such advertising commences. Advertising expenses were $50 and $15,708 for the six months ended June 30, 2017 and 2016, respectively. Post-retirement and post-employment benefits The Company’s subsidiaries adopted the government mandated defined contribution plan pursuant to the Labor Pension Act (the “Act”) in Taiwan. Such labor regulations require that the rate of contribution made by an employer to the Labor Pension Fund per month shall not be less than 6% of the worker's monthly salaries. Pursuant to the Act, the Company makes monthly contribution equal to 6% of employees’ salaries to the employees’ pension fund. The Company has no legal obligation for the benefits beyond the contributions made. The total amounts for such employee benefits, which were expensed as incurred, were $2,106 and $1,196 for the six months ended June 30, 2017 and 2016, respectively. Other than the above, the Company does not provide any other post-retirement or post-employment benefits. Net Income (loss) per Share Basic income (loss) per share is computed by dividing net income by weighted average number of shares of common stock outstanding during each period. Diluted income per share is computed by dividing net loss by the weighted average number of shares of common stock, common stock equivalents, and potentially dilutive securities outstanding during each period. At June 30, 2017 and December 31, 2016, the Company does not have any outstanding common stock equivalents; therefore, a separate computation of diluted loss per share is not presented. Income Taxes The Company accounts for income taxes in accordance with ASC 740, Income Taxes, which requires that the Company recognize deferred tax liabilities and assets based on the differences between the financial statement carrying amounts and the tax basis of assets and liabilities, using enacted tax rates in effect in the years the differences are expected to reverse. Deferred income tax benefit (expense) results from the change in net deferred tax assets or deferred tax liabilities. A valuation allowance is recorded when, in the opinion of management, it is more likely than not that some or all of any deferred tax assets will not be realized. Foreign-currency Transactions Foreign-currency transactions are recorded in New Taiwan dollars (“NTD”) at the rates of exchange in effect when the transactions occur. Gains or losses resulting from the application of different foreign exchange rates when cash in foreign currency is converted into New Taiwan dollars, or when foreign-currency receivables or payables are settled, are credited or charged to income in the year of conversion or settlement. On the balance sheet dates, the balances of foreign-currency assets and liabilities are restated at the prevailing exchange rates and the resulting differences are charged to current income except for those foreign currencies denominated investments in shares of stock where such differences are accounted for as translation adjustments under Equity. 10 Table of Contents Translation Adjustment The accounts of the Company’s subsidiaries were maintained, and their financial statements were expressed, in New Taiwan Dollar (“NTD”). Such financial statements were translated into U.S. Dollars (“$” or “USD”) in accordance ASC 830, "Foreign Currency Matters", with the NTD as the functional currency. According to the Statement, all assets and liabilities are translated at the current exchange rate, Equity's deficit are translated at the historical rates and income statement items are translated at an average exchange rate for the period. The resulting translation adjustments are reported under other comprehensive income as a component of Equity’s deficit. Comprehensive Income (loss) Comprehensive income (loss) includes accumulated foreign currency translation gains and losses. The Company has reported the components of comprehensive income (loss) on its consolidated statements of operations and other comprehensive income (loss). Recent Accounting Pronouncements The Company does not expect the adoption of recently issued accounting pronouncements to have a significant impact on its result of operations, financial position or cash flow. Subsequent events Management has evaluated subsequent events through the date which the financial statements are available to be issued. All subsequent events requiring recognition as of June 30, 2017 have been incorporated into these consolidated financial statements and there are no subsequent events that require disclosure in accordance with FASB ASC Topic 855, “Subsequent Events.” Note 2. RELATED PARTY TRANSACTIONS Related party sales The Company had sales to EOS Trading Co., Ltd., (“EOS Trading”), a Hong Kong company owned by the officer, director, and shareholder of the Company in an aggregate amount of $268,138 and $165,595 for six months ended June 30, 2017 and 2016, respectively. Accounts receivable due from EOS Trading was $57,115 and $0 as of June 30, 2017 and December 31, 2016, respectively. Related party other income On February 24, 2017, the Company entered an agreement with EOS Trading to assist EOS Trading to design and develop a customer management and sales integration system. As of June 30, 2017, the service has been fully rendered and the Company recognized other income of NT$1,780,000, equivalent $58,122, accounting for a one-time service fee, net of cost incurred for the six months ended June 30, 2017. 11 Table of Contents Due to shareholders The Company has advanced funds from one of its directors and shareholder for working capital purposes. As of June 30, 2017 and December 31, 2016, there were $330,665 and $263,879 advances outstanding, respectively. The Company has agreed that the outstanding balances bear 0% interest rate and are due upon demand after 30 days written notice by the officer and shareholder. Note 3. INCOME TAXES United States EOS, Inc. is incorporated in the United States of America and is subject to United States federal taxation. No provisions for income taxes have been made as the Company has no taxable income for the period. The applicable income tax rate for the Company was 34% for the six months ended June 30, 2017 and 2016, respectively. As of June 30, 2017, the Company had net operating loss carry forwards of approximately $368,321 that may be available to reduce future years’ taxable income through 2037. Future tax benefits which may arise as a result of these losses have not been recognized in these financial statements, as their realization is determined not likely to occur and accordingly, the Company has recorded a valuation allowance for the deferred tax asset relating to these tax loss carry-forwards. No tax benefit has been realized since a 100 % valuation allowance has offset deferred tax asset resulting from the net operating losses. Taiwan The Taiwan Income Tax Act (ITA) generally imposes a unified enterprise income tax rate of 17% on all enterprises with taxable income greater than approximately $3,900 (NT$120,000). The subsidiary of EOS Inc. is incorporated under the laws of Taiwan. No income tax liabilities existed as of June 30, 2017 and December 31, 2016 due to the Company’s continuing operating losses. Provision for income tax consists of the following: For the Six Months Ended For the Six Months Ended June 30, 2017 June 30, 2016 Current U.S. $ - $ - Taiwan - - Deferred U.S. Deferred tax assets for NOL carryforwards (21,263 ) (45,218 ) Valuation allowance 21,263 45,218 Net changes in deferred income tax under non-current portion - - 12 Table of Contents The following is a reconciliation of the statutory tax rate to the effective tax rate: For the Six Months Ended June 30, For the Six Months Ended June 30, 2017 2016 U.S. statutory income tax rate 34 34 Foreign statutory income tax rate difference (17 ) (17 ) Changes in valuation allowance (17 ) (17 ) Effective income tax rate 0 0 Significant components of the Company’s deferred taxes as of June 30, 2017 and December 31 2016 were as follows: June 30, December 31, 2017 2016 Deferred tax assets: Net operating loss carryforwards $ 125,230 $ 103,967 Less: Valuation allowance (125,230 ) (103,967 ) Deferred tax assets, net $ - $ - Note 4. COMMITMENT Operating lease commitments consist of leases for office space and copy machines under various operating lease agreements which expire in December 2019. Operating lease agreements generally contain renewal options that may be exercised at the Company’s discretion after the completion of the terms. Future minimum lease payments under the operating leases are summarized as follows: June 30, Amount 2018 $ 6,067 2019 842 2020 421 Total 7,330 13 Table of Contents Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation. Cautionary Note Regarding Forward-Looking Statements This Quarterly Report on Form 10-Q, including this discussion and analysis by management, contains or incorporates forward-looking statements. All statements other than statements of historical fact made in report are forward looking. In particular, the statements herein regarding industry prospects and future results of operations or financial position are forward-looking statements. These forward-looking statements can be identified by the use of words such as “believes,” “estimates,” “could,” “possibly,” “probably,” anticipates,” “projects,” “expects,” “may,” “will,” or “should” or other variations or similar words. No assurances can be given that the future results anticipated by the forward-looking statements will be achieved. Forward-looking statements reflect management’s current expectations and are inherently uncertain. Our actual results may differ significantly from management’s expectations. The following discussion and analysis should be read in conjunction with our financial statements, included herewith. This discussion should not be construed to imply that the results discussed herein will necessarily continue into the future, or that any conclusion reached herein will necessarily be indicative of actual operating results in the future. Such discussion represents only the best present assessment of our management. Three months ended June 30, 2017 compared to the three months ended June 30, 2016 Net sales was $259,233 for the three months ended June 30, 2017, an increase of $217,847, or 526.38%, from $41,386 for the three months ended June 30, 2016. The increase was primarily due to the increase in sales of nutrition supplements to our related party customer. General and administrative expenses consist primarily of compensation and related costs for personnel and facilities as well as fees for professional services. General and administrative expenses were $110,353 for the three months ended June 30, 2017, an increase of $43,400, or 64.82%, as compared to $66,953 for the three months ended June 30, 2016. The increase was primarily attributable to an increase in accounting, legal and professional fees in a total of $53,643, partially offset by the decrease of payroll expenses of $5,038, the decrease in traveling expenses of $7,382, and the decrease in advertising expenses of $7,810 for the three months ended June 30, 2017. Other income (expense) was $56,982 for the three months ended June 30, 2017, an increase of $57,802, or 7049.02%, from $(820) for the three months ended June 30, 2016. The increase was mainly attributable a one-time service fee of $58,122 charged to our related party during the three months ended June 30, 2017. As a result of the above factors, our net income was $145,475 for the three months ended June 30, 2017, as compared to a net loss of $33,359 for the three months ended June 30, 2016, representing an increase of $178,834, or 536.09%. Six months ended June 30, 2017 and 2016 Net sales was $283,906 for the six months ended June 30, 2017, an increase of $118,311, or 71.45%, from $165,595 for the six months ended June 30, 2016. The increase was primarily due to the increase in sales of nutrition supplements to our related party customer. General and administrative expenses consist primarily of compensation and related costs for personnel and facilities as well as fees for professional services. Our general and administrative expenses were $171,819 for the six months ended June 30, 2017, a decrease of $77,324 or (31.04)%, as compared to $249,143 for the six months ended June 30, 2016. The decrease in general and administrative expenses was primarily attributable to the decrease in payroll expenses of $11,694, the decrease in advertising expenses of $15,658, and the decrease in legal and professional fees of $50,800 for the six months ended June 30, 2017. Other income (expense) was $59,153 for the six months ended June 30, 2017, an increase of $61,435, or 2692.16%, from $(2,282) for the six months ended June 30, 2016. The increase was mainly attributable a one-time service fee of $58,122 charged to our related party during the six months ended June 30, 2017. As a result of the above factors, our net income was $105,343 for the six months ended June 30, 2017, as compared to a net loss of $153,467 for the six months ended June 30, 2016, representing an increase of $258,810, or 168.64%. 14 Table of Contents Liquidity and Capital Resources Cash and cash equivalents were $15,096 at June 30, 2017, and $42,086 at December 31, 2016. Our total current assets were $171,994 at June 30, 2017, as compared to $50,316 at December 31, 2016. Our total current liabilities were $358,095 at June 30, 2017, as compared to $325,543 at December 31, 2016. We had negative working capital of $186,101 at June 30, 2017, compared to negative working capital of $275,227 at December 31, 2016. The decrease in negative working capital was primarily due to an increase in accounts receivable of $118,712 and advance of suppliers of $35,298, partially offset by the increase in accounts payable of $15,474 and amounts due to shareholders of $66,786. Net cash provided by operating activities was $8,784 during the six months ended June 30, 2017. Net cash used in operating activities was $20,978 for the six months ended June 30, 2016. The increase in net cash provided by operating activities was primarily due to the increases in net income and accounts payable, partially offset by the increase in accounts receivable and advance to suppliers and the decrease in advance from customers for the six months ended June 30, 2017. Net cash used in investing activities was $35,668 during the six months ended June 30, 2017, as compared to $3,608 for the six months ended June 30, 2016. The increase in net cash used in investing activities primarily because we acquired all issued and outstanding shares of one of our subsidiaries in Taiwan in consideration of $30,562 in cash during the six months ended June 30, 2017. Net cash provided by financing activities was $0 for the six months ended June 30, 2017, as compared to $100,000 for the six months ended June 30, 2016. The decrease was because we did not issue any new common stock shares during the six months ended June 30, 2017. Net change in cash and cash equivalents was a decrease of $26,990 for the six months ended June 30, 2017, as compared to an increase of $74,348 for the six months ended June 30, 2016. The decrease was mainly due to the acquisition of our subsidiary equity interest and no newly issued common stock shares for the six months ended June 30, 2017. Inflation Our opinion is that inflation has not had a material effect on our operations and is not expected to have any material effect on our operations. Climate Change Our opinion is that neither climate change, norgovernmental regulations related to climate change,havehad, or areexpected to have, any material effect on our operations. Item 3. Quantitative and Qualitative Disclosures about Market Risk. As a smaller reporting company, we are not required to provide this information. Item 4. Controls and Procedures. As of the end of the period covered by this report, we conducted an evaluation, under the supervision and with the participation of our Chief Executive Officer and Chief Financial Officer, of our disclosure controls and procedures (as defined in Rule 13a-15(e) and Rule 15d-15(e) of the Exchange Act). Based upon this evaluation, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures were effective as of end of the period covered by this report to ensure that information required to be disclosed by us in the reports that we file or submit under the Securities Exchange Act of 1934 is (1) accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure; and (2) recorded, processed, summarized and reported, within the time periods specified in the rules and forms of the Securities and Exchange Commission. There was no change to our internal controls or in other factors that could affect these controls during our last fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 15 Table of Contents PART II – OTHER INFORMATION Item 1. Legal Proceedings. None. Item 1A. Risk Factors. As a smaller reporting company, we are not required to provide this information. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. None. Item 3. Defaults Upon Senior Securities. None. Item 4. Mine Safety Disclosures. Not applicable. Item 5. Other Information. None. 16 Table of Contents Item 6.Exhibits. The following exhibits are filed as part of this quarterly report, pursuant to Item 601 of Regulation S-K. All exhibits are attached hereto unless otherwise noted. ExhibitNo. Description 10.1 Share Purchase and Sale Agreement between EOS Inc. and Yang Yu Cheng dated as of May 3, 2017 incorporated herein by reference to Exhibit 10.3 of the Current Report on Form 8-K filed on May 5, 2017 31.1 Certifications pursuant to Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934, as amended, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 Certifications pursuant to Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934, as amended, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1 Certifications pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Certifications pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document * Filed herewith. 17 Table of Contents SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EOS Inc. Date: August 14, 2017 By: /s/He-Siang Yang He-Siang Yang Principal Executive Officer, Principal Financial Officer,President and Chairman of the Board 18
